DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered. 
Claim Objections
Claim 1 is objected to because of the following informalities: 
-in line 2, the word “composition” should be inserted after the second occurrence of the word “tobacco”.  Appropriate correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 9-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Borschke et al (US. Pat. App. Pub. 2009/0151739) in view of Bereman (US. Pat. App. Pub 2005/0000532), Braunshteyn et al (US. Pat. App. Pub. 2007/0074734) and Hampl, Jr et al (US. Pat. App. Pub. 205/0005947).
Regarding independent claim 1, and dependent clam 3, Borschke et al discloses a cigarette which includes a rod having an outer material that circumscribes an inner core of material, each of the outer and inner portions comprising tobacco material that is designed to either be smoked/“burned” or heated/“smoldered” (see abstract)(corresponding to the claimed “a tobacco composition”). 

Borschke et al also discloses that its smokable material is preferably composed of virtually all tobacco, and no tobacco substitutes, or non-tobacco filters/extenders (see paras. [0050],[0074])(corresponding to the claimed “a filler in an amount of from 0 to 20% by weight of the tobacco composition”). 
 Further, Borschke et al teaches that its smokable material may contain aerosol-forming materials incorporated therein in and the amount of the aerosol-former can vary. However, for a smokable rod, the aerosol amount can range anywhere from more than about 2% to up to about 65% of the combined weight of the aerosol forming material and the tobacco 
While Borschke et al discloses the amount of nicotine its cigarette yields during use, it is silent regarding the amount of nicotine content in its smokeable tobacco material. However, the use of “low nicotine” tobacco for smokeable material is preferred in the art as articulated in Bereman. Specifically, tobacco having a negligible nicotine content, such as a dry weight of nicotine content below about 1.5% is further known (see para. [0114] and [0119]). Knowing this, one of ordinary skill in the art would have been motivated to utilize varieties of genetically engineered tobacco varieties that have lessened amounts of nicotine and would have arrived at the claimed nicotine range, after undergoing routine experimentation, in order to lessen the likelihood of nicotine addiction and dependence (corresponding to the claimed “wherein the tobacco composition has a nicotine content of form 0.5 to 1.5% by weight of the tobacco composition”).
Also, while the modified Borschke et al/Bereman cigarette does not show that its paper reconstituted tobacco comprises “concentrated tobacco 
Lastly, the modified Borschke et al/Bereman/Hampl, Jr. et al cigarette does not show that it is configured to be used in conjunction with a “heating means configured to volatilize components of the tobacco composition to form an aerosol”; however, the Braunshteyn et al reference discloses a heater (i.e., lighter) that is designed to be used in conjunction with any cigarette - wherein the heater heats the cigarette to a temperature below the ignition temperature of the tobacco so that, during puffing, the air condenses the volatile and semi-volatile vapors of the tobacco into an aerosol that is drawn out of the end of the smoking article which is protruding from the lighter (see para. [0039]). Hence, it would have been 
Regarding claim 2, Borschke et al discloses that any or all of the smokable material of the smokable rod can further include other added components (see para. [0078]). However, claim 2 does not require the presence of any additional components (corresponding to the claimed “wherein the tobacco component further includes one or more additional components selected form the group consisting of leaf tobacco, extruded tobacco, bandcast tobacco, and mixtures thereof, in an amount of from 0 to 30% by weight of the tobacco components”). 
	Regarding claim 4, Borschke et al discloses that its preferred aerosol forming material is glycerin, but states that a “polyol”, in general, is fine (see para. [0065]). Since, propylene glycol is a common polyol, which is even mentioned in another section of the disclosure as a desirable 
	Regarding claim 5, the Borschke et al reference states that while tobacco materials that make up its smoking rod can consist entirely of paper reconstituted tobacco, it may also include a “blended” form which includes Burley tobacco lamina in an amount from 15-20% (see para. [0053])(corresponding to the claimed “wherein the tobacco component contains leaf tobacco in an amount of form 10 to 30% by weight of the tobacco composition”). 
	Regarding claims 6-7, the Borschke et al reference does not specifically state the amount of “leaf tobacco”, or “extruded tobacco”, or “bandcast tobacco” present in its tobacco rod; however, it does state that a number of reconstitution processes for producing the homogenized sheets of its invention may be used, which include “casting” and “extrusion” processes (see paras. [0052],[0068],[0072]). Further, it would follow that one of ordinary skill in the art would have optimized the amounts of each of these types of tobacco in the final sheet after undergoing routine 
Regarding claims 9-11, the heater is in the form of an electrical resistive heater (see Fig. 5 and para. [0026]-[0028])(corresponding to the claimed “wherein the heating means in an electrical heating means” recitation of claim 9; the “wherein the electrical heating means in an electrically resistive heating element” recitation of claim 10; the “wherein the device is a tobacco heating product” recitation of claim 11).   
	Regarding claim 12, the modified Borschke et al reference shows a cigarette having a smokable rod (20) and a cylindrical mouth end piece (30)(filter element)(corresponding to the claimed “wherein the tobacco composition is provided in a smoking article comprising smokable material comprising the tobacco composition, and a mouthpiece is attached to one end of the smokable material”).  

	Regarding claim 18, Borschke et al discloses that its smokeable material composition may include humectants (i.e., casing) and flavoring agents (see para. [0066],[0078])(corresponding to the claimed “wherein the paper reconstituted tobacco comprises casing and/or flavors”). 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Borschke et al (US. Pat. App. Pub. 2009/0151739) in view of Bereman (US. Pat. App. Pub. 2005/0000532), Braunshteyn et al (US. Pat. App. Pub. 2007/0074734) and Hampl, Jr et al (US. Pat. App. Pub. 205/0005947), further in view of Yang et al (US. Pat. App. Pub. 2003/0159703).
Regarding claims 14-16, the modified Borschke et al cigarette does not show an “aerosol-cooling” element between the smokable rod (20) and the mouth end piece (30); however, the Yang et al reference shows a filter arrangement for a providing both flavorant and harmful-mainstream-smoke-constituent removal during use of the cigarette. The Fig. 4 embodiment shows a preferred layout for said filter which includes a first free-flow 
Response to Arguments
Applicant's arguments, filed on May 3, 2021, have been fully considered but, to the extent that they relate to the amended claim language pertaining to “the paper reconstituted tobacco comprises concentrated tobacco solubles”, are moot as such have been addressed by the new prior art rejection. However, the remainder of Applicant’s arguments are not persuasive.
“Tobacco materials also can be used in an essentially "unblended" form. For example, the tobacco material can be made up of on (sic) one type of tobacco (e.g., only burley tobacco or only flue-cured tobacco), or on (sic) type of processed tobacco (e.g., only volume expanded tobacco laminae, only reconstituted tobacco cut filler, or only shredded tobacco stems.” (see para. [0053]). Hence, given this clear disclosure that the tobacco composition of the Borschke et al cigarette may contain (exclusively) paper reconstituted tobacco, its disclosure meets the claimed “paper reconstituted tobacco in an amount from 70 to 100% by weight”.  


-Lastly, Applicant argues that the skilled person would not consider the smoking article disclosed by Borschke et al to be a “conventional cigarette” suitable for use in the heating means disclosed by Braunshteyn. Again, the Examiner disagrees and wishes to point out that while Braunshteyn states that its lighter (i.e., heating means) can be used with “conventional” cigarettes, it does not define or specify what it means by this term. It goes on to disclose, however, that “no specifically manufactured cigarette or tobacco product is required” (see para. [0042]), which is an indication that any cigarette is proper for use with its lighter. 
 For the aforementioned reasons, the prior art rejection will be maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be reached on Thursdays and alternate Monday and Tuesdays, 7:00A-3:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIONNE W. MAYES/Examiner, Art Unit 1747